Citation Nr: 1119440
Decision Date: 05/19/11	Archive Date: 06/14/11

Citation Nr: 1119440	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-41 377	)	DATE MAY 19 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 2003, for the assignment of a 70 percent evaluation for service-connected posttraumatic stress disorder.

2.  Entitlement to an effective date earlier than December 16, 2003, for the grant of a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 to March 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a July 2006 decision, the Board denied the posttraumatic stress disorder (PTSD) claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a May 2008 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.  In a March 2009 decision, the Board vacated the July 2006 decision and then denied the PTSD claim on appeal.  The Veteran once again appealed this decision to the Court.  Based on a January 2011 Joint Motion, the Court remanded the appeal in January 2011 for development in compliance with the second Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the claims on appeal, based on the Joint Motion's finding that the Board's March 2009 decision failed to provide adequate reasons and bases for why the Veteran was not entitled to an effective date prior to December 16, 2003, for the assignment of a 70 percent evaluation for PTSD, and had also failed to address the issue of entitlement to an effective date earlier than December 16, 2003, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).  Therefore, the Joint Motion found that the March 10, 2009 Board decision failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the March 10, 2009 decision of the Board must be vacated, and a new decision will be entered as if the March 10, 2009 decision by the Board had never been issued.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied service connection for PTSD, and that decision is final.

2.  In an October 2003 rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective December 6, 2002, the date of the Veteran's claim to reopen a claim for entitlement to service connection.

3.  On December 16, 2003, the Veteran filed a claim for entitlement to service connection for a shoulder disorder that the RO interpreted as a claim for entitlement to an increased evaluation for PTSD.  On January 26, 2004, the Veteran filed a claim for entitlement to TDIU.  No other earlier formal or informal claim for an increased evaluation was filed.

4.  In a March 3, 2004 VA examination, PTSD was manifested by occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective work and social relationships.

5.  In an April 2004 rating decision, the RO assigned a 70 percent evaluation for PTSD, effective December 16, 2003.

6.  The date of the Veteran's claim for entitlement to service connection for a shoulder disorder, December 16, 2003, is also the date of the claim for entitlement to TDIU.

7.  The preponderance of the medical evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD in the one year period prior to December 16, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 16, 2003 for the assignment of a 70 percent disability evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

2.  The criteria for an effective date earlier than December 16, 2003, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in February 2004 satisfied the duty to notify provisions.  Although the letter did not notify the Veteran of the assignment of effective dates or disability evaluations, there is no prejudice to the Veteran because in the April 2004 notice of disagreement, the Veteran's attorney demonstrated actual knowledge of the provisions of the applicable diagnostic code and the regulations pertaining to the assignment of effective dates.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  With regard to the provision of a medical examination, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 491.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. §§ 4.2, 4.2.

PTSD Effective Date

In September 1997, the RO denied service connection for PTSD, and notified the Veteran of the decision and of his appellate rights.  He did not appeal, and the September 1997 decision was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  On December 6, 2002, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.  In a May 2003 rating decision, the RO again denied the Veteran's claim, noting that although there was a PTSD diagnosis, there was no verifiable stressor.  That same month, the Veteran filed a notice of disagreement.  In June 2003, the Veteran submitted evidence that substantiated his alleged stressors.

In an October 2003 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent disability evaluation, effective December 6, 2002, the date of the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(q)(1).  The RO interpreted a document received on December 16, 2003 as a claim for an increased evaluation for PTSD.  On January 25, 2004, the Veteran filed a claim for TDIU.  See Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007) (noting that a claim for TDIU is a claim for increased compensation within the meaning of 38 U.S.C.A. § 5110(b)(2)).  In an April 2004 rating decision, the RO assigned a 70 percent evaluation for PTSD, effective December 16, 2003, based on a claim date of December 16, 2003 and an entitlement date of March 3, 2004 due to a VA PTSD examination.

Under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim as determined by the RO was December 16, 2003, although the actual date of the Veteran's claim was January 26, 2004.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  A review of the claims file also indicates that no VA reports of examination or hospitalization may be accepted as an earlier claim for an increased evaluation, because after the October 2003 rating decision granted service connection, the next VA medical records that were received were dated September 2003 at the earliest.  See 38 C.F.R. § 3.157(b).  The date entitlement arose was March 3, 2004, the date of the VA PTSD examination that showed occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Thus, the proper effective date is the later of March 3, 2004 and January 26, 2004.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, under the general rule, an effective date prior to December 16, 2003 is not warranted.

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in PTSD, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, in the July 2006 decision, the Board considered the evidence of record for the year prior to December 16, 2003, or the evidence of record from December 2002 to December 2003.

The May 2008 Joint Motion, however, found that the Board erred either by 1) not considering a November 2002 medical record or by 2) not explaining why it was not required to do so.  The May 2008 Joint Motion cited Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997) for the proposition that in determining when a factually ascertainable increase in disability occurred, the Board must review the entire evidence of record.  In support of that proposition, the May 2008 Joint Motion stated that Hazan interpreted 38 U.S.C.A. § 5110(b)(2) as requiring review of all of the evidence of record for purposes of assigning an effective date for an increased disability rating, to include evidence that was not within a year of the date of claim.  The Board finds that the May 2008 Joint Motion ignored Hazan's distinct facts and actual holding and that consideration of the November 2002 medical record is not required, beyond the generally- required review of the entire medical evidence of record to determine the appropriate severity of the disability and thus, the appropriate evaluation.  38 C.F.R. §§ 4.2, 4.2.

In Hazan, the Veteran was appealing the effective date assigned for a 40 percent evaluation for a service-connected cervical spine disorder.  Historically, in an unappealed March 1990 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent for a cervical spine disorder.  Of record at that time was the Veteran's testimony at a May 1989 Board hearing.  In May 1990, the Veteran filed a claim for an increased evaluation for his cervical spine disorder and attached April 1990 medical records.  In November 1990, the RO granted a 40 percent evaluation, effective in April 1990, based on the newly submitted medical records.  The Veteran appealed the effective date, asserting that his testimony at the May 1989 hearing, together with the newly submitted medical records, demonstrated an ascertainable increase to a 40 percent evaluation within the year prior to his May 1990 claim.  In a March 1994 decision, the Board denied an earlier effective date, without considering the provisions of 38 U.S.C.A. § 5110(b)(2) or any medical evidence in the year prior to the May 1990 claim.  Hazan, 10 Vet. App. at 516.

On appeal to the Court, VA argued that requiring the Board to consider the March 1989 testimony would permit a collateral attack on the Board's prior March 1990 decision in which it denied entitlement to an increased evaluation.  Hazan, 10 Vet. App. at 519.  The Court noted that the Veteran was collaterally estopped from relitigating the same issue based upon the same evidence, and thus the Board could not assign an earlier effective date based solely on the May 1989 testimony because the Board had already determined an increase was not present on that date.  Hazan, 10 Vet. App. at 520.  But the Court found that the Board was required to look at the testimony in light of the new evidence submitted and review "all the evidence of record" and not just newly submitted evidence.  Hazan, 10 Vet. App. at 521.  In reaching this conclusion, the Court cited supporting cases that expressly noted the 1 year limitation.  See Hazan, 10 Vet. App. at 518, 521 (citing Scott (Charles) v. Brown, 7 Vet. App. 184, 189 (1994) (approving BVA's consideration of "all the evidence of record" for the year preceding claim); Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (finding that although an increased rating was based upon evidence submitted subsequent to the claim for an increased rating, the Board erred in not considering evidence regarding the disorder during the one-year period prior to the claim); Quarles v. Derwinski, 3 Vet. App. 129, 134-36 (1992) (holding that the Board based an effective date on a November 1984 letter from a doctor, but because that letter included and was based on an October 1984 examination that occurred within one year of filing of the claim, the Board's assignment of a November 1984, rather than October 1984, effective date was clearly erroneous)).

The Hazan Court instructed the Board, on remand, to consider whether the entire evidence of record indicated entitlement to a 40 percent evaluation within 1 year of the May 1990 claim or whether the evidence showed entitlement to an earlier effective date due to the earlier filing of a document that could be construed as a claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(o)(2).  The Court thus held that under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o), the Board must consider all the evidence of record within 1 year of the Veteran's claim, but did not hold that the Board must consider the entire evidence of record, to include evidence outside the one year period.  See Hazan, 10 Vet. App. at 521- 22.  In summary, the plain statutory and regulatory language demonstrates that the Board must consider all the evidence of record within one year of the date of the claim and Hazan does not hold otherwise.  See Barela v. Peake, 22 Vet. App. 155, 158 (2008) (noting that there is a strong presumption that the plain language of a statute expresses congressional intent); see also Hazan, 10 Vet. App. at 518-22.  Accordingly, then, for purposes of this appeal, the Board must determine whether the entire evidence of record, to specifically include within one year of the December 16, 2003 claim, indicates a factually ascertainable increase in the Veteran's PTSD that warrants a 70 percent evaluation.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2.

VA medical records show that the Veteran's PTSD was diagnosed in 1999.  In 2001, the diagnoses were PTSD and substance abuse.  In November 2002, the Veteran was hospitalized for 2 weeks for PTSD and substance abuse.  He was having suicidal ideations and his GAF score was 30, which contemplates that the Veteran's behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or the Veteran is unable to function in almost all areas of life, such as stays in bed all day or has no job, home, or friends.  See DSM-IV at 46- 47.  In December 2002 VA records, the Veteran denied depression and suicidal or homicidal ideations.  The Veteran stated he quit taking all substances while he was hospitalized.  In a February 2003 VA record, the Veteran reported depression, severe mood swings aggravated by nightmares, constant anxiety, recurrent thoughts, auditory, olfactory, and visual hallucinations, sleep difficulty, irritability, frustration and aggressiveness towards people, and difficulty maintaining a job because he would get tired of trying to get along with everyone.  The Veteran reported he was currently unemployed, had been married six times, had no contact with his former wives or his children, except for his youngest son who lived with his parents, and that he had been homeless off and on for much of his life, but currently lived at home with his parents.  He stated he enjoyed nature and found his dog and houseplants relaxing.  He denied delusions and suicidal and homicidal ideations.  The examiner found the Veteran clean-shaven, alert and oriented to time, person, place, and object, with intact memory and concentration, no tangential speech, minimally circumstantial and slightly pressured speech, and no suicidal or homicidal ideations, but irritable with an increased startle response.  Chronic unemployment was noted.  A Global Assessment of Functioning (GAF) score of 50 was assigned, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends or being unable to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV), 46-47.

In a March 2003 VA medical record, the Veteran was unkempt, but alert and oriented to time, person, place, and object, with appropriate eye contact, less circumstantial and pressured speech, and no suicidal or homicidal ideations.  The examiner noted chronic unemployment, poor social support, and no contact with 5 of 6 children and his ex-wives.  A GAF score of 50 was assigned which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV, 46-47.  In another March 2003 VA record, the Veteran reported he did not like being in public places.  The Veteran was poorly groomed but was alert and oriented to time, person, place, and object, with appropriate eye contact, and no suicidal or homicidal ideations.  The examiner noted chronic unemployment, poor social support, and no contact with 5 of 6 children and his ex-wives.  A GAF score of 52 was assigned, which indicates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV, at 46-47.

In a March 2003 VA PTSD examination, the Veteran reported that he had been married and divorced 6 times.  He stated he had sleep difficulty, nightmares, a dislike of being in public places and being around people, anger, irritability, flashbacks, and was disturbed by loud noises.  He hung out in his garage and had no social activities.  The examiner noted the Veteran had poor grooming and impaired concentration but was alert and oriented to time, person, place, and situation, with appropriate eye contact, a congruent affect, fair insight, intact judgment, appropriate impulse control, fair mood, normal speech, relevant thought content, disorganized but appropriate thought processes, appropriate short term memory, no paranoia or delusions, no hallucinations, and no suicidal or homicidal ideations.  A GAF score of 52 was assigned, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV, at 46-47.

In April 2003 VA medical record, the Veteran reported intermittent unemployment.  The Veteran was casually dressed and groomed, anxious, had some insight, and denied suicidal or homicidal ideations.  The Veteran continued to live with his parents.  A GAF score of 58 was assigned which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV, at 46-47.  July 2003 VA records indicated the Veteran was neatly groomed, had a euthymic mood, and denied suicidal or homicidal ideations.  He stated that he was doing better since he resolved a problem with a relationship.  A GAF score of 60 was assigned, which demonstrates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV, at 46-47.  A September 2003 VA record noted the Veteran had a brighter affect and mood.  He expressed hopefulness over rekindling a previous relationship.  In a November 2003 VA record, the Veteran reported clearer thoughts and that he was less agitated due to taking his medication in the morning.  The Veteran was neatly dressed and groomed, pleasant, had a full and appropriate affect, and denied suicidal or homicidal ideations.  A GAF score of 60 was assigned, which demonstrates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV, at 46-47.

A 70 percent evaluation is assigned for PTSD manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record does not demonstrate a factually ascertainable increase in PTSD symptomatology to a 70 percent evaluation prior to the Veteran's December 16, 2003 claim.  The evidence consistently noted that the Veteran had difficulty maintaining employment and personal relationships - the Veteran had been married and divorced multiple times, did not engage in social activities, did not have contact with most of his children, and was intermittently unemployed, but lived with his parents, was attempting to have a relationship with one son, and had recently rekindled another relationship.  This does not demonstrate an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, although the Veteran was generally not neatly groomed, and he was anxious and irritable, he was also alert and fully oriented, with an appropriate or congruent affect, intact memory and concentration, no tangential speech, minimally circumstantial and slightly pressured speech, fair insight, intact judgment, appropriate impulse control, fair mood, and relevant and appropriate thought content and processes.  There were no suicidal or homicidal ideations, paranoia, delusions, or hallucinations.  Thus, this evidence does not demonstrate deficiencies in thinking or judgment or symptoms that interfere with routine activities or the ability to function independently.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's GAF scores likewise do not demonstrate a factually ascertainable increase in PTSD symptomatology to a 70 percent evaluation.  Massey v. Brown, 7 Vet. App. 204, 207 (1994) (noting that a GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria).  The Veteran's scores essentially ranged from 50 to 60, which demonstrate moderate symptoms or moderate difficulty in social, occupational, or school functioning, and serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  But these scores do not necessarily mandate a 70 percent evaluation which is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, GAF scores in the 31 to 40 range are more suggestive of a 70 percent evaluation because they signify major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47.

Although November 2002 VA records demonstrate more serious symptomatology and a more serious GAF score, the remaining evidence of record prior to December 16, 2003 as noted above, does not demonstrate entitlement to a 70 percent evaluation.  Accordingly, the November 2002 VA records are not sufficient to substantiate a 70 percent evaluation prior to December 16, 2003, as the preponderance of the evidence of record shows that the Veteran's symptomatology was most analogous to that contemplated by a 50 percent evaluation during the one year period prior to December 16, 2003.  In addition, a staged rating is not warranted based on the November 2002 VA records alone, as they pre-date the earliest possible effective date that is for consideration in the claim on appeal, and the preponderance of the evidence of record shows that a 70 percent evaluation was not warranted at any point during the period relevant to this appeal.  In summary, the evidence of record from December 2002 to December 2003 does not show an inability to maintain and establish effective relationships or occupational and social impairment with deficiencies in most areas.  Accordingly, an effective date prior to December 16, 2003 for the 70 percent evaluation for PTSD is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU Effective Date

The Veteran claims entitlement to an effective date earlier than December 16, 2003, for the grant of TDIU.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As discussed above, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the TDIU claim as determined by the RO was December 16, 2003, although the actual date of the Veteran's TDIU claim was January 26, 2004.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  A review of the claims file also indicates that no VA reports of examination or hospitalization may be accepted as an earlier claim for an increased evaluation, because after the October 2003 rating decision granted service connection, the next VA medical records that were received were dated September 2003 at the earliest.  See 38 C.F.R. § 3.157(b).  Accordingly, December 16, 2003, is the date of the receipt of the claim.  Thus, an effective date prior to December 16, 2003, cannot be awarded under the general rule.

Under the exception, however, an earlier effective date may be granted on the date of a factually ascertainable increase in symptoms, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, as per the above discussion, an effective date for TDIU can be awarded in the one year period prior to December 16, 2003, if entitlement to TDIU arose during that period.

Service connection is currently in effect for PTSD, rated as 50 percent disabling effective December 6, 2002, and 70 percent disabling effective December 16, 2003.  This is the Veteran's only service-connected disorder.  Accordingly, the percentage criteria of 38 C.F.R. § 4.16(a) were first met on December 16, 2003.  Therefore, under the schedular criteria of 38 C.F.R. § 4.16(a), the effective date for TDIU cannot be earlier than December 16, 2003, as that is the date entitlement arose under the schedular criteria.

However, TDIU is warranted on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

The medical evidence of record does not show that the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation in the one year period prior to December 16, 2003.  While the evidence of record shows that the Veteran was unemployed prior to that date, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose, 4 Vet. App. 361.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  As discussed above, the preponderance of the medical evidence of record shows that, between December 2002 and December 2003, the Veteran's PTSD caused moderate difficulty in occupational functioning.  See Massey, 7 Vet. App. at 207.  While it is clear that the Veteran's PTSD made it difficult for him to secure and follow a substantially gainful occupation, the preponderance of the medical evidence of record does not show that his PTSD made him completely unable to do so.  In addition, the Board emphasizes that the criteria for a 50 percent evaluation for PTSD specifically take into account increasingly severe levels of occupational impairment.  In this case, the Board has found that the Veteran's PTSD symptomatology in the one year period prior to December 16, 2003, caused occupational and social impairment with reduced reliability and productivity.  Such a reduction in reliability and productivity is not the same as an inability to secure or follow a substantially gainful occupation.

In making this decision the Board has considered the November 2002 VA records.  However, as with the PTSD claim discussed above, although the November 2002 VA records demonstrate more serious symptomatology and a more serious GAF score, the remaining evidence of record prior to December 16, 2003 does not demonstrate that the Veteran's symptomatology remained at that level of severity during the one year period prior to December 16, 2003.  Accordingly, the November 2002 VA records are not sufficient to substantiate a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his PTSD during the one year period prior to December 16, 2003.

Accordingly, it is not factually ascertainable that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to December 16, 2003.  Therefore, referral to the Director of VA's Compensation and Pension Service for consideration of assignment of TDIU on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  Accordingly, an effective date prior to December 16, 2003 for the assignment of TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56 (1990).


ORDER

The March 10, 2009 decision of the Board is vacated.

An effective date prior to December 16, 2003 for the assignment of a 70 percent evaluation PTSD is denied.

An effective date prior to December 16, 2003 for the grant of TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 0908898	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-41 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 16, 2003, 
for the assignment of a 70 percent evaluation for service-
connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1968 
to March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a July 2006 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a May 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  An October 9, 2008 letter 
was sent to the veteran and his representative in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A January 2009 letter 
was received from the veteran's representative, containing 
additional argument and enclosing a response form noting that 
the veteran had no additional evidence to submit and 
requesting that the Board proceed immediately to adjudicate 
the veteran's case.


FINDINGS OF FACT

1.  The Board's July 11, 2006 decision as written precluded 
effective judicial review.

2.  In a September 1997 rating decision, the RO denied 
service connection for post traumatic stress disorder (PTSD), 
and that decision is final.

3.  In an October 2003 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective December 6, 2002, the date of the 
veteran's claim to reopen a claim for entitlement to service 
connection.

4.  On December 16, 2003, the veteran filed a claim for 
entitlement to service connection for a shoulder disorder 
that the RO interpreted as a claim for entitlement to an 
increased evaluation for PTSD.  On January 26, 2004, the 
veteran filed a claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  No 
other earlier formal or informal claim for an increased 
evaluation was filed.

5.  In a March 3, 2004 VA examination, PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
work and social relationships.

6.  In an April 2004 rating decision, the RO assigned a 70 
percent evaluation for PTSD, effective December 16, 2003.


CONCLUSIONS OF LAW

1.  The July 11, 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. 
§ 20.904(a) (2008).

2.  The criteria for an effective date prior to December 16, 
2003 for the assignment of a 70 percent disability evaluation 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur 

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's decision in this matter, finding that VA 
had not provided adequate reasons and bases for its decision, 
thus determining that the decision as written precluded 
effective judicial review.  See 38 U.S.C.A. § 7104(d)(1) 
(West 2002 & Supp. 2007).  Therefore, the July 11, 2006 Board 
decision failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the July 11, 2006 Board decision must be vacated in 
its entirety, and a new decision will be entered as if the 
decision had never been issued.

II.  Entitlement to an effective date prior to December 16, 
2003

With respect to the veteran's claim for entitlement an 
earlier effective date, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claim for an increased evaluation, a February 2004 letter 
satisfied some of the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because in the April 2004 notice of disagreement, the 
veteran's attorney demonstrated actual knowledge of the 
provisions of the applicable diagnostic code and the 
regulations pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication by demonstrating, among other things, that the 
veteran had actual knowledge).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) (noting that 
notice deficiencies are prejudicial unless the VA shows that 
the purpose of the notice was not frustrated); Sanders, 487 
F.3d at 889.   

The veteran's service treatment records, VA medical records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In July 2008, the veteran sent in 
additional VA medical records without a waiver of RO 
adjudication.  See 38 C.F.R. § 20.1304(c) (2008) (holding 
that any additional pertinent evidence received by the Board 
that has not already been considered by the RO must be 
referred to the RO for consideration unless there has been a 
waiver of such consideration).  But remand is not required 
because the records begin in 2004 and are not pertinent to 
the issue of entitlement to an effective date prior to 
December 16, 2003.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, the effective date of an evaluation and award of 
compensation for an increased evaluation is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  An 
informal claim is a "communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2008).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b) (2008).  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  The question of when an 
increase in disability is factually ascertainable is based on 
the evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the 
severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(2008).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. §§ 4.2, 4.2.

In September 1997, the RO denied service connection for PTSD, 
and notified the veteran of the decision and of his appellate 
rights.  He did not appeal, and the September 1997 decision 
was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  On December 6, 2002, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for PTSD.  In a May 2003 rating decision, the RO 
again denied the veteran's claim, noting that although there 
was a PTSD diagnosis, there was no verifiable stressor.  38 
C.F.R. § 3.304(f) (2008) (noting that service connection for 
PTSD requires, among other things, credible supporting 
evidence of an in-service stressor).  That same month, the 
veteran filed a notice of disagreement.  In June 2003, the 
veteran submitted evidence that substantiated his alleged 
stressors.  

In an October 2003 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent disability 
evaluation, effective December 6, 2002, the date of the 
veteran's claim to reopen.  See 38 C.F.R. § 3.400(q)(1).  The 
RO interpreted a document received on December 16, 2003 as a 
claim for an increased evaluation for PTSD.  On January 25, 
2004, the veteran filed a claim for TDIU.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 33 (2007) (noting that a claim 
for TDIU is a claim for increased compensation within the 
meaning of 38 U.S.C.A. § 5110(b)(2)).  In an April 2004 
rating decision, the RO assigned a 70 percent evaluation for 
PTSD, effective December 16, 2003, based on a claim date of 
December 16, 2003 and an entitlement date of March 3, 2004 
due to a VA PTSD examination.  

Under the general rule, the effective date is the later of 
the date of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of 
receipt of the claim as determined by the RO was December 16, 
2003, although the actual date of the veteran's claim was 
January 26, 2004.  A review of the claims file indicates that 
no other documents or communications of record may be 
interpreted as a formal or informal claim for an increased 
evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also 
Servello, 3 Vet. App. at 198.  A review of the claims file 
also indicates that no VA reports of examination or 
hospitalization may be accepted as an earlier claim for an 
increased evaluation, because after the October 2003 rating 
decision granted service connection, the next VA medical 
records that were received were dated September 2003 at the 
earliest.  See 38 C.F.R. § 3.157(b).  The date entitlement 
arose was March 3, 2004, the date of the VA PTSD examination 
that showed occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Thus, the proper effective date 
is the later of March 3, 2004 and January 26, 2004.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, 
under the general rule, an effective date prior to December 
16, 2003 is not warranted.  

Under the exception, however, an earlier effective date may 
be granted on the date of a factually ascertainable increase 
in PTSD, if such increase occurred within the one-year period 
preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Accordingly, in the July 2006 
decision, the Board considered the evidence of record for the 
year prior to December 16, 2003, or the evidence of record 
from December 2002 to December 2003.

The Joint Motion, however, found that the Board erred either 
by 1) not considering a November 2002 medical record or by 2) 
not explaining why it was not required to do so.  The Joint 
Motion cited Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997) 
for the proposition that in determining when a factually 
ascertainable increase in disability occurred, the Board must 
review the entire evidence of record.  In support of that 
proposition, the Joint Motion stated that Hazan interpreted 
38 U.S.C.A. § 5110(b)(2) as requiring review of all of the 
evidence of record for purposes of assigning an effective 
date for an increased disability rating, to include evidence 
that was not within a year of the date of claim.  The Board 
finds that the Joint Motion ignored Hazan's distinct facts 
and actual holding and that consideration of the November 
2002 medical record is not required, beyond the generally-
required review of the entire medical evidence of record to 
determine the appropriate severity of the disability and 
thus, the appropriate evaluation.  38 C.F.R. §§ 4.2, 4.2.

In Hazan, the veteran was appealing the effective date 
assigned for a 40 percent evaluation for a service-connected 
cervical spine disorder.  Historically, in an unappealed 
March 1990 decision, the Board denied the veteran's claim for 
an evaluation in excess of 20 percent for a cervical spine 
disorder.  Of record at that time was the veteran's testimony 
at a May 1989 Board hearing.  In May 1990, the veteran filed 
a claim for an increased evaluation for his cervical spine 
disorder and attached April 1990 medical records.  In 
November 1990, the RO granted a 40 percent evaluation, 
effective in April 1990, based on the newly submitted medical 
records.  The veteran appealed the effective date, asserting 
that his testimony at the May 1989 hearing, together with the 
newly submitted medical records, demonstrated an 
ascertainable increase to a 40 percent evaluation within the 
year prior to his May 1990 claim.  In a March 1994 decision, 
the Board denied an earlier effective date, without 
considering the provisions of 38 U.S.C.A. § 5110(b)(2) or any 
medical evidence in the year prior to the May 1990 claim.  
Hazan, 10 Vet. App. at 516.

On appeal to the Court, VA argued that requiring the Board to 
consider the March 1989 testimony would permit a collateral 
attack on the Board's prior March 1990 decision in which it 
denied entitlement to an increased evaluation.  Hazan, 10 
Vet. App. at 519.  The Court noted that the veteran was 
collaterally estopped from relitigating the same issue based 
upon the same evidence, and thus the Board could not assign 
an earlier effective date based solely on the May 1989 
testimony because the Board had already determined an 
increase was not present on that date.  Hazan, 10 Vet. App. 
at 520.  But the Court found that the Board was required to 
look at the testimony in light of the new evidence submitted 
and review "all the evidence of record" and not just newly 
submitted evidence.  Hazan, 10 Vet. App. at 521.  In reaching 
this conclusion, the Court cited supporting cases that 
expressly noted the 1 year limitation.  See Hazan, 10 Vet. 
App. at 518, 521 (citing Scott (Charles) v. Brown, 7 Vet. 
App. 184, 189 (1994) (approving BVA's consideration of "all 
the evidence of record" for the year preceding claim); 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (finding 
that although an increased rating was based upon evidence 
submitted subsequent to the claim for an increased rating, 
the Board erred in not considering evidence regarding the 
disorder during the one-year period prior to the claim); 
Quarles v. Derwinski, 3 Vet. App. 129, 134-36 (1992) (holding 
that the Board based an effective date on a November 1984 
letter from a doctor, but because that letter included and 
was based on an October 1984 examination that occurred within 
one year of filing of the claim, the Board's assignment of a 
November 1984, rather than October 1984, effective date was 
clearly erroneous)).  

The Hazan Court instructed the Board, on remand, to consider 
whether the entire evidence of record indicated entitlement 
to a 40 percent evaluation within 1 year of the May 1990 
claim or whether the evidence showed entitlement to an 
earlier effective date due to the earlier filing of a 
document that could be construed as a claim.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.400(o)(2).  The Court thus held that 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o), the 
Board must consider all the evidence of record within 1 year 
of the veteran's claim, but did not hold that the Board must 
consider the entire evidence of record, to include evidence 
outside the one year period.  See Hazan, 10 Vet. App. at 521-
22.  In summary, the plain statutory and regulatory language 
demonstrates that the Board must consider all the evidence of 
record within one year of the date of the claim and Hazan 
does not hold otherwise.  See Barela v. Peake, 22 Vet. App. 
155, 158 (2008) (noting that there is a strong presumption 
that the plain language of a statute expresses congressional 
intent); see also Hazan, 10 Vet. App. at 518-22.  
Accordingly, then, for purposes of this appeal, the Board 
must determine whether the entire evidence of record, to 
specifically include within one year of the December 16, 2003 
claim, indicates a factually ascertainable increase in the 
veteran's PTSD that warrants a 70 percent evaluation.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400(o), 4.1, 4.2.

VA medical records show that the veteran's PTSD was diagnosed 
in 1999.  In 2001, the diagnoses were PTSD and substance 
abuse.  In November 2002, the veteran was hospitalized for 2 
weeks for PTSD and substance abuse.  He was having suicidal 
ideations and his GAF score was 30, which contemplates that 
the veteran's behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or the veteran is unable to 
function in almost all areas of life, such as stays in bed 
all day or has no job, home, or friends.  See DSM-IV at 46-
47.  In December 2002 VA records, the veteran denied 
depression and suicidal or homicidal ideations.  The veteran 
stated he quit taking all substances while he was 
hospitalized.  In a February 2003 VA record, the veteran 
reported depression, severe mood swings aggravated by 
nightmares, constant anxiety, recurrent thoughts, auditory, 
olfactory, and visual hallucinations, sleep difficulty, 
irritability, frustration and aggressiveness towards people, 
and difficulty maintaining a job because he would get tired 
of trying to get along with everyone.  The veteran reported 
he was currently unemployed, had been married six times, had 
no contact with his former wives or his children, except for 
his youngest son who lived with his parents, and that he had 
been homeless off and on for much of his life, but currently 
lived at home with his parents.  He stated he enjoyed nature 
and found his dog and houseplants relaxing.  He denied 
delusions and suicidal and homicidal ideations.  The examiner 
found the veteran clean-shaven, alert and oriented to time, 
person, place, and object, with intact memory and 
concentration, no tangential speech, minimally circumstantial 
and slightly pressured speech, and no suicidal or homicidal 
ideations, but irritable with an increased startle response.  
Chronic unemployment was noted.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned, which 
contemplates serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example having no friends or being unable to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV (DSM-IV), 46-47.  

In a March 2003 VA medical record, the veteran was unkempt, 
but alert and oriented to time, person, place, and object, 
with appropriate eye contact, less circumstantial and 
pressured speech, and no suicidal or homicidal ideations.  
The examiner noted chronic unemployment, poor social support, 
and no contact with 5 of 6 children and his ex-wives.  A GAF 
score of 50 was assigned which contemplates serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See DSM-IV, 46-47.  In another March 2003 VA 
record, the veteran reported he did not like being in public 
places.  The veteran was poorly groomed but was alert and 
oriented to time, person, place, and object, with appropriate 
eye contact, and no suicidal or homicidal ideations.  The 
examiner noted chronic unemployment, poor social support, and 
no contact with 5 of 6 children and his ex-wives.  A GAF 
score of 52 was assigned, which indicates moderate symptoms, 
for example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV, 
at 46-47.  

In a March 2003 VA PTSD examination, the veteran reported 
that he had been married and divorced 6 times.  He stated he 
had sleep difficulty, nightmares, a dislike of being in 
public places and being around people, anger, irritability, 
flashbacks, and was disturbed by loud noises.  He hung out in 
his garage and had no social activities.  The examiner noted 
the veteran had poor grooming and impaired concentration but 
was alert and oriented to time, person, place, and situation, 
with appropriate eye contact, a congruent affect, fair 
insight, intact judgment, appropriate impulse control, fair 
mood, normal speech, relevant thought content, disorganized 
but appropriate thought processes, appropriate short term 
memory, no paranoia or delusions, no hallucinations, and no 
suicidal or homicidal ideations.  A GAF score of 52 was 
assigned, which indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV, at 46-47.

In April 2003 VA medical record, the veteran reported 
intermittent unemployment.  The veteran was casually dressed 
and groomed, anxious, had some insight, and denied suicidal 
or homicidal ideations.  The veteran continued to live with 
his parents.  A GAF score of 58 was assigned which indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV, at 46-47.  
July 2003 VA records indicated the veteran was neatly 
groomed, had a euthymic mood, and denied suicidal or 
homicidal ideations.  He stated that he was doing better 
since he resolved a problem with a relationship.  A GAF score 
of 60 was assigned, which demonstrates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV, at 46-47.  A September 2003 VA 
record noted the veteran had a brighter affect and mood.  He 
expressed hopefulness over rekindling a previous 
relationship.  In a November 2003 VA record, the veteran 
reported clearer thoughts and that he was less agitated due 
to taking his medication in the morning.  The veteran was 
neatly dressed and groomed, pleasant, had a full and 
appropriate affect, and denied suicidal or homicidal 
ideations.  A GAF score of 60 was assigned, which 
demonstrates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV, at 
46-47.  

A 70 percent evaluation is assigned for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence of record does not demonstrate a factually 
ascertainable increase in PTSD symptomatology to a 70 percent 
evaluation prior to the veteran's December 16, 2003 claim.  
The evidence consistently noted that the veteran had 
difficulty maintaining employment and personal relationships 
- the veteran had been married and divorced multiple times, 
did not engage in social activities, did not have contact 
with most of his children, and was intermittently unemployed, 
but lived with his parents, was attempting to have a 
relationship with one son, and had recently rekindled another 
relationship.  This does not demonstrate an inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Additionally, although the 
veteran was generally not neatly groomed, and he was anxious 
and irritable, he was also alert and fully oriented, with an 
appropriate or congruent affect, intact memory and 
concentration, no tangential speech, minimally circumstantial 
and slightly pressured speech, fair insight, intact judgment, 
appropriate impulse control, fair mood, and relevant and 
appropriate thought content and processes.  There were no 
suicidal or homicidal ideations, paranoia, delusions, or 
hallucinations.  Thus, this evidence does not demonstrate 
deficiencies in thinking or judgment or symptoms that 
interfere with routine activities or the ability to function 
independently.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran's GAF scores likewise do not demonstrate a 
factually ascertainable increase in PTSD symptomatology to a 
70 percent evaluation.  Massey v. Brown, 7 Vet. App. 204, 207 
(1994) (noting that a GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria).  The veteran's scores essentially ranged 
from 50 to 60, which demonstrate moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and serious symptoms or any serious impairment 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.  But these scores do not necessarily mandate a 70 
percent evaluation which is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Notably, GAF scores in the 31 to 40 range are more suggestive 
of a 70 percent evaluation because they signify major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See DSM-IV at 46-47.  

Although November 2002 VA records demonstrate more serious 
symptomatology and a more serious GAF score, these were 
attributed to PTSD and substance abuse and the remaining 
evidence of record prior to December 16, 2003 as noted above, 
does not demonstrate entitlement to a 70 percent evaluation.  
In summary, the evidence of record from December 2002 to 
December 2003 does not show an inability to maintain and 
establish effective relationships or occupational and social 
impairment with deficiencies in most areas.  Accordingly, an 
effective date prior to December 16, 2003 for the 70 percent 
evaluation for PTSD is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The July 11, 2006 Board decision is vacated.

An effective date prior to December 16, 2003 for the 
assignment of a 70 percent evaluation PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


